BARFIELD, Judge.
The Department of Professional Regulation appeals a final order of the Board of Pilot Commissioners which rejected a hearing officer’s recommended order finding Captain Thomas Baggett negligent in piloting the M/V SCANDINAVIAN STAR, causing the vessel to run aground. We reverse the Board’s final order because the record adequately supports the hearing officer’s findings. We hold that the Board improperly substituted its own judgment for that of the hearing officer’s contrary to section 120.57(1)(b)(10), Florida Statutes (1987). Heifetz v. Department of Business Regulation, 475 So.2d 1277 (Fla. 1st DCA 1985); Reese v. Department of Professional Regulation, 471 So.2d 601 (Fla. 1st DCA 1985); Cohn v. Department of Professional Regulation, 477 So.2d 1039 (Fla. 3d DCA 1985).
Pursuant to section 120.68(13)(a), Florida Statutes (1987), we REVERSE the order of the Board of Pilot Commissioners and RE*320MAND for adoption of the hearing officer’s recommended order. Tuveson v. Florida Governor’s Council On Indian Affairs, 495 So.2d 790 (Fla. 1st DCA 1986).
SMITH, C.J., and ZEHMER, J., concur.